Citation Nr: 1411837	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-03 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a cervical spine disability.

2. Entitlement to service connection for a cervical spine disability.

3. Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1961 to February 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

The issue of entitlement to service connection for chronic headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Veteran presented testimony before the Board in June 2012; a transcript has been associated with the claims folder.


FINDINGS OF FACT

1. A February 2007 rating decision denied the Veteran's request to reopen the claim of entitlement to service connection for a cervical spine disability.  The Veteran was notified of his appellate rights, but he did not file a notice of disagreement. 

2. Evidence received since the February 2007 rating decision is not cumulative of the evidence of record at the time of the last prior denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a cervical spine disability and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3. Resolving all doubt in favor of the Veteran, degenerative disc disease of the cervical spine with fusion is etiologically related to his active service.


CONCLUSIONS OF LAW

1. The February 2007 rating decision which denied the Veteran's claim of service connection for a cervical spine disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the February 2007 rating decision in connection with Veteran's claim of entitlement to service connection for a cervical spine disability is new and material; the claim is reopened.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156 (2013).

3. The criteria for service connection for degenerative disc disease of the cervical spine with fusion have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the claim addressed below has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

I. New and Material Evidence

The RO initially denied the Veteran's claim of entitlement to service connection for a cervical spine disability by a January 1972 rating decision.  This rating decision was not appealed.  The Veteran then submitted February 1974 and April 1974 medical reports.  After considering the new evidence the RO confirmed the January 1972 decision in a May 1974 rating decision.  The Veteran then filed a notice of disagreement (NOD) with the May 1974 rating decision.  A statement of the case (SOC) was issued.  After receiving it the Veteran filed a VA Form 1-9 Appeal to the Board of Veterans Appeals in October 1974.  A February 1975 Board decision denied the claim finding that a disorder of the cervical spine was not incurred in or aggravated by service.  

The Veteran filed a claim to reopen in September 2006.  In a February 2007 rating decision the RO denied Veteran's claim to reopen saying no new and material evidence had been submitted.  The Veteran was notified of this decision and of his procedural and appellate rights by letter in February 2007.  The Veteran did not file a NOD with the February 2007 rating decision.  Therefore, the February 2007 rating decision is final. 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the February 2007 rating decision include a chiropractic report received July 2009, an August 2009 statement by the Veteran, an October 2010 orthopedic surgeons opinion, and June 2012 Board hearing transcript.  Significantly, the October 2010 orthopedic surgeon's opinion finds the Veteran's "... present condition represents the ongoing evolution of the original injury with now a fusion at the C4-5 level mimicking a surgical fusion."

The Board concludes that the October 2010 orthopedic surgeon's opinion is new and material with respect to the issue of service connection for a cervical spine disability.  The evidence raises a reasonable possibility of substantiating the Veteran's claim of service connection and, thus, constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection for a cervical spine disability must be reopened.

II. Service Connection Cervical Spine

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran asserts service connection for a cervical spine disability as directly related to his period of active service.  Specifically, he contends this disability is the direct result of a fall from a truck in 1971.  Initially, the Board observes there is no indication of such a fall in the Veteran's service treatment records; however, the record contains nothing to make the Board question the credibility of the Veteran.  In light of this, the Board concedes the Veteran fell from a truck in 1971.

Furthermore, the October 2010 orthopedic surgeon's report makes clear the Veteran currently is diagnosed with a cervical spine disability; specifically, the orthopedic surgeon diagnosis "... persistent chronic residuals of cervical spine injury with probable jumped facet followed by subsequent chronic neck pain and gradual loss of C4-5 level intervertebral disc function; reversal of cervical lordotic curve and C4-5 spontaneous fusion."

Therefore, the remaining question is whether the Veteran's current cervical spine disability is related to his in-service fall.  As noted previously, the October 2010 orthopedic surgeon's report says the Veteran's "... present condition represents the ongoing evolution of the original injury with now a fusion at the C4-5 level mimicking a surgical fusion."

As such, in light of orthopedic surgeon's medical opinion and the Veteran's in-service injury, and resolving all doubt in favor of the Veteran, the Board concludes that service connection is warranted for degenerative disc disease of the cervical spine with fusion as directly related to active service.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a cervical spine disability is reopened.

Service connection for degenerative disc disease of the cervical spine with fusion is granted.


REMAND

The Veteran is claiming entitlement to service connection for chronic headaches.  During the June 2012 Board hearing the Veteran stated that he receives Social Security benefits.  Board Hearing Transcript page 14.  However, documents related to the SSA award of benefits are not part of the record.  In order to ensure that the Veteran's claim is adjudicated on the basis of a complete evidentiary record, the SSA records must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 38 C.F.R. § 3.159(c)(2) (2012).

In addition, the Veteran has not yet been provided a VA examination to address his service connection claim.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the chiropractic report received July 2009 indication that the Veteran has been seen on multiple occasions for headaches and the Veteran's assertion that he had an in-service head injury, the Veteran must be provided a VA examination to determine whether his current low back disability is etiologically related to his active service.

Accordingly, the case is REMANDED for the following action:

1. Request and obtain any determination pertinent to the Veteran's claim for SSA disability benefits, as well as any medical records relied upon concerning that claim.  A response, negative or positive, must be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Once a response, negative or positive, has been received in regards to item (1), schedule the Veteran for an appropriate VA examination to determine if the Veteran currently suffers from chronic headaches.  If the Veteran is found to currently suffer from chronic headaches the examiner is asked to address their etiology.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination. 

If the Veteran is found to currently suffer from chronic headaches, the examiner is request to address the following: 

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently diagnosed chronic headaches are etiologically related to the Veteran's active military service?
 
b. If the answer to (a) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current chronic headaches are proximately due (caused by) to the Veteran's service-connected cervical spine disability?

c. If the answer to (b) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current chronic headaches have been aggravated beyond their normal progression by the Veteran's service-connected cervical spine disability?

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


